Case 19-14328-amc        Doc 13       Filed 09/10/19 Entered 09/10/19 16:05:10           Desc Main
                                      Document     Page 1 of 3



                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA
                             PHILADELPHIA DIVISION

  In re:
                                                        Bankruptcy No. 19-14328-amc
  Kenneth C. Heintz, Jr.,
                       Debtor                           Chapter 13

  MTGLQ Investors, L.P.                                 Related to Doc. No. 2
                         Movant
      v.
  Kenneth C. Heintz, Jr.                                Confirmation Hearing:
                         Debtor/Respondent              September 17, 2019 at 10:00 a.m.

  William C. Miller, Esquire
                         Trustee/Respondent



                          MTGLQ INVESTORS, L.P.’S
           OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN

   Secured creditor, MTGLQ Investors, L.P., (“MTGLQ”) by and through its undersigned

counsel, hereby objects to the proposed Chapter 13 Plan of Debtor, Kenneth C. Heintz, Jr., and in

support thereof alleges as follows:

   1. Debtor, Kenneth C. Heintz, Jr. (“Debtor”), filed a voluntary petition pursuant to

Chapter 13 of the Bankruptcy Code on July 09, 2019.

   2. MTGLQ holds a security interest in the Debtor’s real property located at 931Penns Park

Road, Penns Park, PA 18943, (the “Property”), by virtue of a Mortgage recorded with the Chester

County Recorder of Deeds on March 16, 2006 in Instrument Number: 2006032031.




                                                                                               19-363138
                                                                                 HEINTZJR, KENNETH;
                                                                                Objection to Confirmation
                                                                                                   Page 1
Case 19-14328-amc         Doc 13    Filed 09/10/19 Entered 09/10/19 16:05:10                Desc Main
                                    Document     Page 2 of 3



    3. Said Mortgage secures a Note with an original principal amount of $417,000.00, which

was later modified by a Loan Modification Agreement increasing the Principal Blance to

$578,923.24.

    4. On September 10, 2019, MTGLQ filed its Proof of Claim as a secured creditor in

the amount of $640,455.88. A true and correct copy of the Proof of Claim is attached hereto as

Exhibit “A.”

    5. The Proof of Claim further sets forth and itemizes a pre-petition arrearage of

$85,201.15. See Exhibit “A.”

    6. On July 9, 2019, Debtor filed a Chapter 13 Plan (the “Plan”). A true and correct copy of

the Plan is attached hereto as Exhibit “B.”

    7. The Plan fails to account for the full pre-petition arrearage of $85,201.15, as it only

states that a total sum of $75,000.00, will be paid through the Plan. See Exhibit “B.”

    8. Thus, the Plan is understated as it does not accurately reflect the amount of the pre-

petition arrearage which will be paid through the Chapter 13 Trustee’s Office.

    9. Accordingly, pursuant to 11 U.S.C.A. § 1325(a)(5) MTGLQ hereby objects to Debtor’s

proposed Plan due to the fact that the value of the property to be distributed thereunder will be less

than the allowed amount under the claim. See 11 U.S.C.A. § 1325(a)(5)(B)(ii).




                                                                                                  19-363138
                                                                                    HEINTZJR, KENNETH;
                                                                                   Objection to Confirmation
                                                                                                      Page 2
Case 19-14328-amc      Doc 13   Filed 09/10/19 Entered 09/10/19 16:05:10         Desc Main
                                Document     Page 3 of 3



       WHEREFORE, Movant, MTGLQ, respectfully requests that this Court not confirm the

Chapter 13 Plan of Debtor.

                                              Respectfully Submitted,

                                              RAS CRANE, LLC.

                                           By: /s/_Lauren B. Karl
                                               Lauren B. Karl, Esquire
                                               PA Bar Number 88209
                                               PO Box 305
                                               Ingomar, PA 15129
                                               Telephone: 973-575-0707 x 1340
                                               Email: lkarl@rascrane.com




                                                                                       19-363138
                                                                         HEINTZJR, KENNETH;
                                                                        Objection to Confirmation
                                                                                           Page 3
